Citation Nr: 0606404	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-05 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  A Board decision dated November 2003 was 
vacated and remanded by an August 2005 United States Court of 
Appeals for Veterans Claims (Court) decision, and now returns 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that this issue was originally denied by a 
November 2003 Board decision which found, in part, that the 
veteran's reported stressors, to include
being forced to stand guard duty without ammunition, and hide 
during typhoons in a tomb where dead bodies were stored, were 
not verified by the evidence of record, nor had the veteran 
submitted sufficient evidence that would permit the VA to 
seek stressor verification.  However, the Court, in an August 
2005 decision, indicated that the VA had failed to assist the 
veteran in fully developing his claim, by failing to inform 
the veteran fully of the evidence necessary to substantiate 
his claim, or by sending a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) to verify his 
claimed stressors.  As such, the Board finds that it must 
therefore remand this issue for additional development as 
requested by the Court.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail, however, it is 
necessary to ensure the veteran gets all consideration due 
him under the law.


Accordingly, these claims are remanded for the following 
development:

1.  The RO should provide the veteran 
with an additional stressor letter.  The 
veteran should be asked, if possible, to 
provide more specific information 
regarding his claimed stressors, to 
include as specific information as 
possible, including dates and places, of 
the alleged stressful situations, and the 
names of any persons he specifically 
witnessed being killed or injured.

2.  The RO should then forward the 
veteran's statement to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  The JSRRC 
should be requested to provide any 
information available which might 
corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

3.  Thereafter, the RO should make a 
determination regarding whether any 
stressor has been verified.

4.  If, and only if, a stressor is 
corroborated, a VA examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature and 
severity of the veteran's PTSD.  The 
claims folder must to be made available 
to the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiner that only a stressor which has 
been verified by the RO may be used as a 
basis for a diagnosis of PTSD.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether any 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rationale of any opinion expressed should 
be included in the examination report.

5.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

